Citation Nr: 1040367	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
right knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to October 1986 
and from January 1989 to July 2008.  

In October 2009, the Veteran requested a hearing before a member 
of the Board.  A hearing was scheduled to be held in September 
2010.  The Veteran failed to appear for the hearing and did not 
request postponement.  The hearing request is therefore deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2010).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

In September 2010, VA received a document from the Social 
Security Administration (SSA) dated in August 2010 and informing 
the Veteran about his Social Security benefits.  Given the 
Veteran's age, it is reasonable to assume that the benefits are 
due to disability.  In the report of a December 2009 examination, 
the Veteran reported that right knee pain caused him to be unable 
to function in his current occupation.  Based on these facts, a 
remand is necessary so that any available SSA records pertinent 
to a claim disability benefits can be obtained.  See Golz v. 
Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining records").  

Additionally, in his December 2008 notice of disagreement, the 
Veteran stated that 1994 and 1997 service treatment records 
relevant to injury of one or both of his knees have been 
misplaced.  The Board has reviewed the claims file and there does 
not appear to be records from 1994 or 1997.  On remand, the RO 
should continue efforts to obtain these records until such time 
as the records are either obtained or it is reasonably certain 
that the records do not exist or that further efforts to obtain 
the records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate 
with the claims file copies of the Veteran's 
records regarding SSA disability benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision.  If these records are unavailable 
after an exhaustive search, associate with 
the claims file documentation of all efforts 
to obtain the records, including negative 
replies.  

2.  Continue efforts to obtain service 
treatment records from 1994 and 1997 
regarding injury of one or both of the 
Veteran's knees until the records are either 
obtained or it is reasonably certain that the 
records do not exist or that continued 
efforts to obtain the records would be 
futile.  Associate any obtained records with 
the claims file.  If no records are obtained, 
associate documentation of all efforts to 
obtain the records, including negative 
replies.  

3.  After conducting any additional indicated 
development, readjudicate the Veteran's claim 
for a higher rating for his right knee 
disability.  If the benefit sought is not 
granted in full, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


